Exhibit 10.5

UNITED TECHNOLOGIES CORPORATION

DEFERRED COMPENSATION PLAN

Effective September 1, 2002

Amended October 1, 2004  

UNITED TECHNOLOGIES CORPORATION

DEFERRED COMPENSATION PLAN

(As amended and restated effective September 1, 2002, and amended October 1,
2004)

Article I – Preamble

United Technologies Corporation established the United Technologies Deferred
Compensation Plan effective April 1, 1985. Pursuant to such Plan, certain
eligible executives of the Corporation deferred all or a portion of their
compensation earned with respect to 1985 and 1986. No compensation earned after
1986 was deferred under the Plan until the Plan was amended and restated
effective December 15, 1993 to offer eligible executives the opportunity to
defer all or a portion of Compensation earned or otherwise payable in 1994 and
subsequent years. The Plan is hereby amended and restated, effective
September 1, 2002, and amended October 1, 2004, to reflect administrative
changes and enhancements.

 

1



--------------------------------------------------------------------------------

Article II – Definitions

Beneficiary means the person, persons or entity designated by the Participant to
receive the value of his or her Plan Accounts in the event of the Participant’s
death. If the Participant fails to designate a Beneficiary, or the Beneficiary
(and any contingent Beneficiary) does not survive the Participant, the value of
the Participant’s Plan Accounts will be paid to the estate of the Participant.

Benefit Reduction means either a reduction in a Participant’s (or the
Participant’s Beneficiary’s) benefit under any of the Corporation’s defined
benefit pension plans or a reduction in the value of employer matching or other
contributions under any of the Corporation’s savings or other tax qualified
defined contribution retirement plans as a result of the reduction of such
Participant’s Compensation pursuant to this Plan.

Class Year means each calendar year for which Compensation has been deferred
pursuant to the Plan prior to 2003.

Class Year Account means the account established for each Participant for each
Class Year for which Compensation has been deferred under the Plan prior to
January 1, 2003.

Committee means the United Technologies Corporation Deferred Compensation
Committee, which is responsible for the administration of the Plan. The
Corporation’s Pension Administration Committee shall appoint the Committee’s
members.

Compensation means base salary and Incentive Compensation Payments otherwise
payable to a Participant and considered to be wages for purposes of federal
income tax withholding, but before any deferral of Compensation pursuant to the
Plan. Compensation does not include foreign service premiums and allowances,
compensation realized from Long Term Incentive Plan awards or other types of
awards.

Corporation means United Technologies Corporation, its divisions, affiliates and
subsidiaries.

Credited Interest Account means the Investment Fund that is valued in the manner
set forth in Section 5.2.

Deferral Period means the period prior to the receipt of Compensation deferred
hereunder.

Election Form means the enrollment form provided by the Committee to
Participants electronically or in paper form for the purpose of deferring
Compensation under the Plan. Each Participant’s Election Form must specify: the
amount to be deferred from base salary and/or from any Incentive Compensation
Payment with respect to the following calendar year; the respective amounts to
be allocated to the Participant’s Retirement Account and/or Special Purpose
Account or Accounts; the percentage allocation among the Investment Funds with
respect to each such Account; the method of distribution of each such Account;
and the Deferral Period for each Special Purpose Account. There will be a
separate Election Form for each calendar year.

Incentive Compensation Payment means amounts awarded to a Participant pursuant
to the Corporation’s Annual Executive Incentive Compensation Plan.

Investment Fund means the Credited Interest Account, the S&P 500 Account, the
UTC Stock Unit Account or such other investment option as may be established by
the Committee from time to time. The value of Participants’ Accounts shall be
adjusted to replicate the performance of the applicable Investment Fund. Amounts
allocated to any Investment Fund do not result in any investment in actual
assets corresponding to the Investment Fund.

Participant means an executive of the Corporation who is paid from a US payroll,
files a U.S. income tax return, and who elects to defer Compensation under the
Plan.

Plan means the United Technologies Corporation Deferred Compensation Plan as
amended and restated effective September 1, 2002, and as amended from time to
time thereafter.

 

2



--------------------------------------------------------------------------------

Plan Accounts means the aggregate value of all Class Year Accounts, Special
Purpose Accounts, and Retirement Account, but excluding accounts under the Prior
Plan. Accounts under the Prior Plan will be valued and administered separately
in accordance with the terms and procedures in effect under the Prior Plan.

Prior Plan means the United Technologies Corporation Deferred Compensation Plan,
as in effect prior to December 15, 1993. All amounts deferred and credited under
the Prior Plan shall continue to be subject to the terms and conditions of the
Prior Plan and shall not be affected by this amendment and restatement.

Retirement Account means a Plan Account maintained on behalf of the Participant
that will be distributed in the manner elected by the Participant commencing in
April of the calendar year following the Participant’s Retirement Date.

Retirement means attainment of age 65; attainment of at least age 55 and a
minimum of 10 or more years of “continuous service” (as defined in one of the
Corporation’s retirement plans); or termination of employment on or after age 50
and before age 55, with a combination of age and years of service equal to at
least 65 (the “Rule of 65”).

Retirement Date means the date a Participant terminates employment from the
Corporation on or after attaining eligibility for Retirement.

S&P 500 Account means an Investment Fund that is valued in the manner set forth
in Section 5.4.

Special Purpose Account means a Plan Account maintained on behalf of the
Participant that will be distributed in the manner elected by the Participant
commencing in April of the calendar year specified by the Participant. The
minimum Deferral Period is five (5) calendar years following the end of the
calendar year for which the Account is established.

UTC Common Stock means the common stock of United Technologies Corporation.

UTC Stock Unit Account means the Investment Fund that is valued in the manner
set forth in Section 5.3.

Article III – Eligibility and Participation

SECTION 3.1 – ELIGIBILITY. Each employee of the Corporation who is classified as
an eligible Participant as of December 31 will be eligible to elect to defer
Compensation under the Plan in respect of the subsequent calendar year in
accordance with the terms of the Plan and the rules and procedures established
by the Committee.

SECTION 3.2 – PARTICIPATION. Each eligible Participant may elect to participate
in the Plan with respect to any calendar year for which the Committee offers the
opportunity to defer Compensation by timely filing with the Committee an
Election Form, properly completed in accordance with Section 4.1. Participation
in the Plan is entirely voluntary.

Article IV – Participant Elections

SECTION 4.1 – ELECTION. An eligible Participant may participate in the Plan by
executing the Election Form provided by the Committee for the subsequent
calendar year. The eligible Participant must designate the dollar amount of base
salary that will be deferred during such calendar year, and/or the percentage or
dollar amount of any Incentive Compensation Payment otherwise payable during
such calendar year that will be deferred under the Plan. The minimum dollar
amount that a Participant may defer under the Plan for any calendar year is
$5,000. Any deferral election made in the Election Form is irrevocable and must
be completed and returned to the Committee no later than the December 31
immediately preceding the calendar year to which the election applies, or such
earlier date as the Committee may specify. If an eligible executive fails to
return a properly completed Election Form by such date, the executive will be
ineligible to defer Compensation under the Plan for the following calendar year.

SECTION 4.2 – INVESTMENT FUND ALLOCATIONS. When completing the Election Form,
the Participant must allocate the amounts to be deferred, in the nearest whole
percentage, among the available Investment Funds.

Participants may reallocate their existing post-1993 Class Year Accounts,
Special Purpose Accounts and Retirement Account among the available Investment
Funds as permitted by the Committee, generally once per year. Such reallocations
shall be in the nearest whole percentage and, unless otherwise specified by the
Committee, shall be effective January 1 of the calendar year following the date
of the reallocation election.

 

3



--------------------------------------------------------------------------------

SECTION 4.3 – DESIGNATION OF BENEFICIARY. Each Participant shall designate a
Beneficiary for his or her Plan Accounts on a form provided by the Committee.
Such designation may be changed on a form acceptable to the Committee at any
time by the Participant. In the event that no Beneficiary designation is filed
with the Committee, or if the Beneficiary (and contingent Beneficiary) does not
survive the Participant, all amounts deferred hereunder will be paid to the
estate of the Participant in a lump sum. If a Participant designates the
Participant’s spouse as the Participant’s Beneficiary, that designation shall
not be revoked or otherwise altered or affected by any: (a) change in the
marital status of the Participant; (b) agreement between the Participant and
such spouse; or (c) judicial decree (such as a divorce decree) affecting any
rights that the Participant and such spouse might have as a result of their
marriage, separation, or divorce; it being the intent of the Plan that any
change in the designation of a Beneficiary hereunder may be made by the
Participant only in accordance with the procedures set forth in this
Section 4.3. In the event of the death of a Participant, distributions shall be
made in accordance with Section 6.4.

SECTION 4.4 – DEFERRAL PERIOD. Each Participant shall specify in the Election
Form the Deferral Period for amounts to be deferred in the following calendar
year. The minimum Deferral Period for a Special Purpose Account is five
(5) calendar years following the end of the calendar year in which the Account
is established. Participants may defer Compensation into a Retirement Account
until April of the calendar year following their Retirement Date.

SECTION 4.5 – DISTRIBUTION SCHEDULE. Each Participant shall specify in the
Election Form whether the value of the Participant’s Retirement or Special
Purpose Account shall be distributed in a single lump-sum cash payment or in a
series of annual cash installment payments for a specified number of years (not
to exceed 15 years).

Article V – Plan Accounts

SECTION 5.1 – ACCOUNTS. Prior to 2003, the Committee established a Class Year
Account for each Participant with respect to each Class Year for which the
Participant elected to defer Compensation under the Plan. Each Class Year
Account will be maintained separately.

Amounts deferred in 2003 and subsequent calendar years will be allocated to a
Retirement Account and/or one or more Special Purpose Accounts as elected by the
Participant. The Committee will establish the maximum number of Special Purpose
Accounts.

Participants’ Plan Accounts shall be allocated or reallocated among Investment
Funds in accordance with each Participant’s instructions in the manner set forth
in Section 4.2.

SECTION 5.2 – VALUATION OF CREDITED INTEREST ACCOUNT. Deferred amounts allocated
to the Credited Interest Account will be credited with a rate of interest equal
to the average interest rate on 10-Year Treasury Bonds as of the last business
day of each month from January through October in the prior calendar year, plus
1%.

SECTION 5.3 – VALUATION OF UTC STOCK UNIT ACCOUNT. Deferred Compensation
allocated to the UTC Stock Unit Account will be converted to Stock Units, or
fractional Stock Units. A UTC Stock Unit is equal to the closing price of one
share of UTC Common Stock as reported on the composite tape of the New York
Stock Exchange. The number of Stock Units will be calculated by dividing the
amount of Compensation deferred by the closing price of UTC Common Stock on the
date the deferred amounts otherwise would have been paid. Stock Units held in
the UTC Stock Unit Account will be credited with a dividend payment equal to the
Corporation’s declared dividend on UTC Common Stock (if any). Such dividend
equivalent payments will be converted to additional Stock Units or fractional
units using the closing price of UTC Common Stock as of the date such dividends
are credited to the Participant’s UTC Stock Unit Account.

SECTION 5.4 – VALUATION OF S&P 500 ACCOUNT. Deferred amounts allocated to the
S&P 500 Account will be converted to S&P Account units based on the closing
share price of the Vanguard 500 Index Fund as of date the deferred amount is
credited to the Participant’s S&P 500 Account. The value of the S&P 500 Account
units will fluctuate on a daily basis based on the performance of the Vanguard
500 Index Fund.

SECTION 5.5 – ALLOCATION TO ACCOUNTS. During the year of deferral, deferred
amounts will be allocated to the Participant’s Plan Accounts and Investment
Funds as of the date the deferred amounts would otherwise have been paid.

SECTION 5.6 – REPORTS TO PARTICIPANTS. The Committee will provide or make
available detailed information to Participants regarding the value of Plan
Accounts, distribution elections, Beneficiary designations, Investment Fund
allocations and credited values for Class Year, Retirement and Special Purpose
Accounts, not less than once per year. Such information may be provided via
electronic media as determined by the Committee.

 

4



--------------------------------------------------------------------------------

Article VI – Distribution of Accounts

SECTION 6.1 – TIMING OF PLAN DISTRIBUTIONS. The value of a Participant’s
Retirement Account will be distributed (or begin to be distributed) in April of
the calendar year following the Retirement Date. The value of a Participant’s
Special Purpose Account will be distributed (or begin to be distributed) in
April of the specified year. This means, for example, that if a deferral
election specifies a Deferral Period until 2015, distribution will occur in
April of 2015.

The value of a Participant’s Class Year Account will be distributed (or begin to
be distributed) in April of the last year of the Deferral Period. Upon
Retirement, the value of a Participant’s Class Year Account will be distributed
(or begin to be distributed) in April next following the Retirement Date, or in
April of the calendar year following the Retirement Date, as elected.

SECTION 6.2 – METHOD OF DISTRIBUTION. Each Class Year, Retirement and Special
Purpose Account will be distributed in a single lump-sum cash payment, or in a
series of annual cash installment payments, in accordance with the Participant’s
election with respect to each such Account.

SECTION 6.3 – TERMINATION OF EMPLOYMENT. In the event of termination of
employment prior to a Participant’s Retirement Date, during or after the
Deferral Period with respect to any Class Year, Retirement or Special Purpose
Account, the full value of the Participant’s Plan Accounts will be distributed
in a lump-sum cash payment in April following the date of termination,
regardless of the distribution option elected.

SECTION 6.4 – DISTRIBUTION IN THE EVENT OF DEATH. In the event of the death of a
Participant prior to attaining eligibility for Retirement, and before the end of
the Deferral Period with respect to any Plan Account, the full value of such
Plan Accounts will be distributed to the designated Beneficiary in a lump sum as
soon as administratively feasible.

In the event of the death of a Participant prior to attaining eligibility for
Retirement, but after the end of the Deferral Period with respect to any Plan
Account, the full value of such Plan Accounts will be distributed to the
designated Beneficiary in accordance with the Participant’s distribution
election on file.

In the event of death of a Participant after attaining eligibility for
Retirement, the full value of the Participant’s Plan Accounts will be
distributed to the Beneficiary in accordance with the Participant’s distribution
elections on file.

If the Beneficiary is the Participant’s estate, the full value of the
Participant’s Plan Accounts will be paid in a single lump sum as soon as
administratively feasible following the Participant’s date of death.

In the event of the death of the Beneficiary (and any contingent Beneficiary)
while receiving distributions from the Plan, the full value of the applicable
Plan Accounts will be paid in a single lump sum to such Beneficiary’s estate as
soon as administratively feasible.

SECTION 6.5 – HARDSHIP DISTRIBUTION. The Committee may, in its sole discretion,
upon finding that the Participant (or Beneficiary in the event of a
Participant’s death) has suffered an unforeseen, severe and immediate financial
emergency, permit such Participant to withdraw a portion of the value of the
Participant’s Plan Accounts in an amount sufficient to eliminate the hardship.
Financial hardship distributions will be made only if the Committee determines
that the Participant is unable to resolve the financial emergency through other
means reasonably available to the Participant. Financial hardship distributions
will be made following the Committee’s determination of a qualifying financial
emergency on the basis of the value of the Participant’s Plan Accounts as of the
most recent date available. The Committee will determine from which Special
Purpose, Retirement or Class Year Accounts and associated Investment Funds
hardship distributions will be made. Any Participant who is an officer or
director of the Corporation within the meaning of Section 16 of the Securities
Exchange Act of 1934 is not eligible for financial hardship distributions.

SECTION 6.6 – DISABILITY. In the event of the disability of a Participant, as
determined under the Corporation’s Long Term Disability Plan, the Participant’s
Plan Accounts will be maintained and distributed in accordance with the
Participant’s elections on file.

 

5



--------------------------------------------------------------------------------

SECTION 6.7 – DISTRIBUTION FROM SUPPLEMENTAL ACCOUNT. The Committee will effect
distributions from supplemental retirement plans with respect to Benefit
Reductions incurred in any of the Corporation’s defined benefit pension plans at
the same time, in the same manner and in the required amounts such that when
combined with benefits provided by the defined benefit pension plans in which a
Participant incurred a Benefit Reduction, the total amount received by a
Participant (or Beneficiary) will equal the amount of pension benefit that would
otherwise have been paid had the Participant not participated in this Plan.

At the end of each calendar year, the Committee will determine if any Benefit
Reduction has been incurred with respect to any of the Corporation’s savings
plans or other tax qualified defined contribution retirement plans, and will
credit the amount of such Benefit Reduction to the affected Participant’s Plan
Accounts as of the last business day of the calendar year. Any such amounts will
be allocated on a pro-rata basis to the Participant’s Plan Accounts and
Investment Funds in accordance with the Participant’s deferral elections on file
for that calendar year.

Article VII – Amendment and Termination of Plan

SECTION 7.1 – AMENDMENT. The Corporation may, at any time, amend the Plan in
whole or in part, provided that no amendment may decrease the value of any Plan
Accounts as of the date of such amendment. In the event of any change in law or
regulation relating to the Plan and the tax treatment of Plan Accounts, the Plan
shall, without further action by the Committee, be deemed to be amended to
comply with any such change in law or regulation effective the first date
necessary to prevent the taxation, constructive receipt or deemed distribution
of Plan Accounts prior to the date Plan Accounts would be distributed under the
provisions of Article VI.

SECTION 7.2 – PLAN SUPSPENSION AND TERMINATION. The Corporation’s Pension
Administration Committee, may, at any time, suspend or terminate the Plan with
respect to new or existing Election Forms if, in its sole judgment, the
continuance of the Plan, the tax, accounting, or other effects thereof, or
potential payments hereunder would not be in the best interest of the
Corporation or for any other reason. In the event of the suspension of the Plan,
no additional deferral shall be made under the Plan, but all previous deferrals
shall accumulate and be distributed in accordance with the otherwise applicable
provisions of the Plan and the applicable elections on file. In the event of the
termination of the Plan, each Participant will receive, in a lump-sum cash
payment, the value of his or her Plan Accounts.

SECTION 7.3 – NO CONSENT REQUIRED. The consent of any Participant, Beneficiary,
or other person shall not be required with respect to any amendment, suspension,
or termination of the Plan.

Article VIII – General Provisions

SECTION 8.1 – UNSECURED GENERAL CREDITOR. The Corporation’s obligations under
the Plan constitute an unfunded and unsecured promise to pay money in the
future. Participants’ and Beneficiaries’ rights under the Plan are solely those
of a general unsecured creditor of the Corporation. No assets will be placed in
trust, set aside or otherwise segregated to fund or offset liabilities in
respect of the Plan or Participants’ Plan Accounts.

SECTION 8.2 – NONASSIGNABILITY. No Participant or Beneficiary or any other
person shall have right to sell, assign, transfer, pledge, or otherwise encumber
any interest in the Plan. All Plan Accounts and the rights to all payments are
unassignable and non-transferable. Plan Accounts or payment hereunder, prior to
actual payment, will not be subject to attachment or seizure for the payment of
any debts, judgments or other obligations. Plan Accounts or other Plan benefit
will not be transferred by operation of law in the event of a Participant’s or
any Beneficiary’s bankruptcy or insolvency.

SECTION 8.3 – NO CONTRACT OF EMPLOYMENT. Participation in the Plan shall not be
construed to constitute a direct or indirect contract of employment between the
Corporation and the Participant. Participants and Beneficiaries will have no
rights against the Corporation resulting from participation in the Plan other
than as specifically provided herein. Nothing in the Plan shall be deemed to
give a Participant the right to be retained in the service of the Corporation
for any length of time or to interfere with the right of the Corporation to
terminate a Participant’s employment prior to the end of any Deferral Period.

SECTION 8.4— GOVERNING LAW. The provisions of the Plan will be construed and
interpreted according to the laws of the State of Connecticut, to the extent not
preempted by federal law.

 

6



--------------------------------------------------------------------------------

SECTION 8.5 – VALIDITY. If any provision of the Plan is held to be illegal or
invalid for any reason, the remaining provisions of the Plan will be construed
and enforced as if such illegal and invalid provision had never been inserted
herein.

SECTION 8.6 – NOTICE. Any notice or filing required or permitted to be given to
the Committee under the Plan shall be sufficient if sent by first-class mail, to
the United Technologies Corporation Deferred Compensation Committee, 1 Financial
Plaza, Hartford, Connecticut 06101, Attn: Jeff Kridler, Director, Compensation,
MS-504. Any notice or filing required or permitted to be given to any
Participant or Beneficiary under the Plan shall be sufficient if provided either
electronically, hand-delivered, or mailed to the address (or email address, as
the case may be) of the Participant or Beneficiary then listed on the records of
the Corporation. Any such notice will be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark or email
system.

SECTION 8.7 – SUCCESSORS. The provisions of the Plan shall bind and inure to the
benefit of the Corporation and its successors and assigns. The term successors
as used herein shall include any corporate or other business entity, which by
merger, consolidation, purchase or otherwise acquires all or substantially all
of the business and assets of the Corporation, and successors of any such
corporation or other business entity.

SECTION 8.8 – INCOMPETENCE. If the Committee determines, upon evidence
satisfactory to the Committee, that any Participant or Beneficiary to whom a
benefit is payable under the Plan is unable to care for their affairs because of
illness or accident, any payment due (unless prior claim therefore shall have
been made by a duly authorized guardian or other legal representative) may be
paid, upon appropriate indemnification of the Committee and the Corporation, to
the spouse of the Participant or other person deemed by the Committee to have
incurred expenses for the benefit of and on behalf of such Participant or
Beneficiary. Any such payment from a Participant’s Plan Accounts shall be a
complete discharge of any liability under the Plan with respect to the amount so
paid.

 

7



--------------------------------------------------------------------------------

Article IX – Administration and Claims

SECTION 9.1 – PLAN ADMINISTRATION. The Committee shall be solely responsible for
the administration and operation of the Plan. The Committee shall have full and
exclusive authority and discretion to interpret the provisions of the Plan and
to establish such administrative procedures as it deems necessary and
appropriate to carry out the purposes of the Plan.

Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan shall present the request in
writing to the Committee which shall respond in writing as soon as practicable.

SECTION 9.2 – CLAIM PROCEDURES. If a Participant or Beneficiary requests a
benefit or payment under the Plan and such claim or request is denied, the
Committee will provide a written notice of denial which will specify (a) the
reason for denial, with specific reference to the Plan provisions on which the
denial is based and (b) a description of any additional material or information
that may be required with respect to the claim and an explanation of why such
information is necessary.

If a claim or request is denied or if the Participant or Beneficiary receives no
response within 60 days, the Participant or Beneficiary may request review by
writing to the Committee. The Committee will review the claim or request, and
may request additional information or materials that it deems appropriate to the
resolution of any issues presented. The decision on review will normally be made
by the Committee within 60 days of its receipt of the request for review but may
be extended up to 120 days from such date. The Committee’s decision will be in
writing and will state the basis for its decision and shall be conclusive and
binding on all parties.

Certain Regulatory Matters

The Plan is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). Because the Plan is an unfunded plan maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, the Plan is exempt
from most of ERISA’s requirements. Although the Plan is subject to Part 1
(Reporting and Disclosure) and Part 5 (Administration and Enforcement) of Title
I, Subtitle B of ERISA, the Department of Labor has issued a regulation that
exempts the Plan from most of ERISA’s reporting and disclosure requirements.

Documents Incorporated by Reference

The following documents filed by the Corporation with the Securities and
Exchange Commission are incorporated herein by reference:

 

  •   The most recent Annual Report on Form 10-K filed by the Corporation
pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”); and

 

  •   All other reports filed by the Corporation pursuant to Section 13(a) or
15(d) of the 1934 Act since the end of the fiscal year covered by the Form 10-K
referred to above.

In addition, all reports and documents filed by the Corporation under
Section 13(a), 13(c), 14 or 15(d), of the 1934 Act after the date hereof and
prior to the termination of this offering shall be deemed to be incorporated by
reference in this Offering Statement and to be a part of this Offering Statement
from the date of the filing of such reports and documents.

Any statements contained in a report or document incorporated or deemed
incorporated by reference herein shall be deemed to be modified or superseded to
the extent that a statement in any subsequently filed report or document
incorporated or deemed incorporated herein modifies or supplements such
statement.

Copies of the foregoing documents, as well as the Corporation’s most recent
Annual Report to Shareholders, may be obtained, without charge, by written or
oral request directed to the Director — Compensation at the address and
telephone number indicated below.

 

8



--------------------------------------------------------------------------------

To Whom Should Questions Concerning The Plan Be Directed?

All questions concerning the operation of the Plan (including information
concerning the administrators of the Plan) should be directed to:

Jeff Kridler

Director, Compensation

United Technologies Corporation

1 Financial Plaza

Hartford, Connecticut 06101

Telephone: 860-728-6381

 

9